DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to election filed on 08/18/2021.
Claims 1-24 are currently pending in this application.  Applicants have elected Group I  (claims 1-9 and 20-21) without traverse.
The IDS filed on 02/13/2020, 09/16/2020, 03/18/2021, and 04/13/2021 has been accepted.  

Information Disclosure Statement
The IDS filed on 02/13/2020, 09/16/2020, 03/18/2021, and 04/13/2021 have been considered.  It is noted that the applicants have noted hundreds of references in the IDS.  If applicants believe that any references are of particular relevance, applicants must notify the Examiner. 
Election/Restrictions
Claims 10-19 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2021.
Applicant’s election without traverse of the restriction in the reply filed on 08/18/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 21, the claim recites “wherein the process to permit access controls permissions, the number of uses or lengths of use…”  The claim seems to be missing a few words or is not grammatically correct which render the claim indefinite..  The claims will be interpreted as the management parameters including at least one of permitting access control permissions, number of uses or lengths of use, and rights associated with altering, sharing, copying of the asset or any object associated with the key object digital fingerprint.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 8, 9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Withrow et al. US Patent Application Publication 2019/0228174 (hereinafter Withrow 1), in view of Withrow et al. US Patent Application PUblication 2017/0243231 (hereinafter Withrow 2)
	As per claim 1, Withrow 1 teaches a non-transitory computer-readable storage medium whose stored contents configure a computing system to perform a method, the method comprising: storing a key object digital fingerprint in a key object digital fingerprint record of a database (paragraph 18 with storing a digital fingerprint of physical key object in key object record/database); selecting an asset for automated management ($$$$$see paragraph 36 with the selection of a different physical object or a digital object such as a digital record, digital file, or any other type of digital information; see also paragraph 39 wherein digital object is digital asset, file, or pedigree);  creating an asset database record associated with the selected asset (paragraph 18 with creating a digital record; also see paragraph 41 with digital record created, wherein digital record may comprise digital asset pedigree); linking the key object digital fingerprint to the asset database record (paragraph 18 with linking digital record to digital fingerprint of key object); adding or linking management parameters to the asset database record (see paragraph 19 wherein permissions are linked to key object record; see also paragraph 41 with permissions; see paragraph 61 wherein permissions may be set); receiving a target digital fingerprint from a user (paragraph 18 with receiving tendered access key; also see 
	Withrow 1 does not teach updating the selected asset database record based on the execution of the workflow.  However, updating a database record based on an execution of workflow would have been obvious.  For example, see Withrow 2 (see paragraph 49 with updating database record indicating a fingerprint was matched; also see paragraph 79).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Withrow 1 with Withrow 2.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security be 
	As per claim 2, Withrow as modified teaches wherein the step of storing the key object digital fingerprint includes: scanning a key physical object the key physical object formed, at least in part, from structures of a material substance (withrow 1 paragraph 135); and generating, from a digital image of the scanned key physical object, a key object digital fingerprint, wherein the key object digital fingerprint is generated from features in the structures of the material substance, and wherein the key object digital fingerprint is distinguishable from each of a plurality of other digital fingerprints generated from other digital iamges of other physical objects even if one or more of the other physical objects visually appears identical to the key physical object (Withrow 1 paragraph 135).
	As per claim 3, Withrow teaches wherein the workflow includes: generating a contract between a proprietor of the selected asset and the user in accordance with the management parameters (Withrow 1 paragraphs 61, 62, and 68 with holder of digital fingerprint have permissions and can generate contracts; also see paragraph 78 and 99).  The Withrow combination does not explicitly teach communicating with the user to obtain a signature or assent to the contract and updating the selected asset database record to reflect assent of the user to the contract.  However, this would have been obvious, if not inherent, over the Withrow combination.  As seen in the cited portions of Withrow 1 above, the reference already teaches utilizing contracts, including the specific rights granted in the contracts.  It would have been obvious, if not inherent, that these contracts include signatures with are reflectd in the database.  As seen in Withrow 1, the contracts are included or linked to the digital asset, and 
As per claim 4, the Withrow combiantiont eaches wherein the selected asset comprises a physical object (Withrow 1 paragraph 36 wherein the object may be the physical object) and the workflow includes communicating with external security mechaisms or systems so as to permit the user to access the physical object (Withrow 1 paragraph 16 and 36 wherein access to the physical object is granted based on provision of digital fingerprint, which requires communication with a system).	
	 As per claim 8, the Withrow combination teaches wherein the selected asset comprises a physical object (Withrow 1 paragraph 16 and 36 with physical object); and the workflow includes authenticating the user and conditional access to the selected asset on authentication of the user in addition to matching the target digital fingerprint (Withrow 1 paragraph 16 and 36 wherein access to physical object is granted based on provision/matching of digital fingerprint; see also paragraph 19 with access based on permissions)
	As per claim 9, the Withrow combination teaches wherein the selected asset comprises a physical object (Withrow 1 paragraph 16 and 36 with physical object) and the workflow includes at least one of metering, tracking, authenticating, or controlling access to the selected asset based upon a predetermined schedule or payment plan (obvious over Withrow 1; see 
	Claim 20 is rejected using the same basis of arguments used to reject claim 1.  Further, Withrow 1 teaches wherein the selected asset comprises a digital object and the workflow includes executing a process to permit the user to access the digital object consistent with the management parameters (Withrow 1 paragraph 36 with object being a digital object and Withrow 2 paragraph 49 with updating database record indicating a fingerprint was matched and permitted to use; also see paragraph 79).
	As per claim 21, as best understood by the Examiner, Withrow as modified teaches wherein the process to permit access controls permissions, the number of uses or lengths of use, and rights associated with altering, sharing, and copying of the asset or any object associated with the key object digital fingerprint (Withrow 1 paragraphs 19, 41, 61, 74 and throughout with permissions).

Claims 5-7 are are rejected under 35 U.S.C. 103 as being unpatentable over the Withrow combination as applied above, and further in view of Beun et al. US Patent Application Publication 2008/0016355 (hereinafter Beun)
As per claim 5, the WIthrow combination does not explicitly teach wherein the external security mechanisms are incorporated in the physical object itself, affixed to the physical object, or contain the physical object such as a lock box.  However, providing external security mechanisms incorporated into a physical object itself would have been obvious.  For example, see Beun (paragraphs 35-37 with external security mechanisms on device to disable the 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Withrow combination with Beun.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security and provide control to provide remote control over equipment and provide sanctions if necessary (Buen paragraphs 10-11).

As per claim 6, the Withrow combination teaches wherein the selected asset comprises a physical object (paragraph 16 and 36 with asset being a physical object) and the workflow includes: communicating with external sensors or processes to capture usage data of the selected asset (paragraph 20 wherein digital companion of physical object includes sensor data in relation to physical object).  However, the WIthrow combination does not explicitly teach comparing the usage data to the management parameters and executing an action based on a result of the comparison.  However, monitoring usage data of selected assets and executing an action based on a comparison of management paramters would have been obvious.  For example, see Beun (paragraphs 35-37 with testing a device remotely/externally to see if usage is allowed; if not, an action may be provided; also see paragraph 9).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Withrow combination with Beun.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security 
	As per claim 7, the Withrow combination teaches wherein the action comprises one or more of locking or disabling the physical object, modifying operational features of the physical object, and assessing charges to the user based on the captured usage data (Buen paragraph 37 with actions including disabling the descrambling feature, blocking the terminal, etc).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).